Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/2022 has been entered.

The claims 1, 13 and 15 have been amended. Claims 2 and 12 remain canceled. Claims 1, 3-11 and 13-15 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 112(b) rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. However, 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 rejections, Applicant argues that Claims 1, 3-11 and 13-15 recite non-abstract matter under prong one step 2A (See Remarks at pgs. 10-11). Specifically, Applicant asserts that the claims are directed to “enhancing data integrity in a client system through a system optimization or adjustment measure by the client system based on the determined digital deliverable comprising enhanced integrity with traffic data ascribed to a non-metered device” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Specifically, as clarified on pg. 1 of the Applicant’s Specification, the goal of enhancing data integrity in connection with a digital panel study is “to get grasp on the underlying trends, habits, problems and needs, whereupon better suiting, better functioning, more accurate and also larger audience reaching products, services and marketing efforts are easier to design among other potential uses of such data.” Additionally, it is recited on pgs. 2-3 of the Applicant’s Specification that “enhancing data integrity in connection with a digital panel study to be performed by an electronic arrangement… comprises “obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist characterize demographic profile, device ownership, device-level behavioral profile and/or occurrences of events or traffic involving one or more electronic devices associated with the panelist.” Therefore, it is evident that the claimed invention is directed to certain methods of organizing human activity, such that goal of obtaining, analyzing and enhancing digital panel data in a panel study is to not only more accurately obtain panelist demographic data, but to also reach marketing or sales activities or behaviors for business relations.

Also, with respect to the 101 arguments, Applicant argues that Claims 1, 3-11 and 13-15 the present claims are directed to a specific technical solution to a practical application that addresses enhanced data integrity through system optimization or adjustment measure by the client system (See Remarks at pg. 12). Specifically, Applicant argues that the technical solutions “involves identification of missing device inventory data point of a panelist and completing the missing device inventory data point to determine a digital deliverable that is distributed to a client system for a system optimization or adjustment measure by the client system” (See Remarks at pg. 12). However, Examiner notes that the identification of missing data to “determine a digital deliverable that is distributed” is a certain method of organizing human activity. Specifically, as described on pg. 7 of Applicant’s Specification, deliverables are “a number of reports on desired scope, such as panelist and/or general user behavior, multi-screen metrics, device distribution, application or service usage, user demographics, content usage, etc.… utilized for targeted marketing.” The determination of a digital report on “desired scope, such as panelist and/or general user behavior, multi-screen metrics, device distribution, application or service usage, user demographics, content usage, etc.… utilized for targeted marketing,” because of identifying missing data is a method of accurately determining panelist behaviors for marketing and/or business relations. Examiner also notes that “for a system optimization or adjustment measure by the client system” is claimed as a statement of intended use and not a positively recitation of the claim. However, an optimization or adjustment that results from accurately determining a deliverable on panelist behaviors and demographics is a result of organizing human activity and not a technical solution. Rather, the additional elements present in the claims are “electronic arrangement preferably comprising a number of at least functionality connected servers;” “a system comprising a number of at least functionally connected servers” and “a computer program product embodied in a non-transitory carrier medium… executed on a computer.”  These additional elements implement the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

With respect to the 103 arguments, Applicant argues that the secondary reference, Meraviglia, fails to disclose “obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist characterize at least device inventory” because Meraviglia does not disclose “data points” (Remarks at pg. 15). Examiner respectfully disagrees. Examiner notes that the Meraviglia excerpt provided in the rejection points to panel data as reciting “data points.” To further clarify, panel data, as defined in Meraviglia disclosure, is “enumerated (e.g., given numeric values) and a data point (e.g., an nth dimensional data point, vector, magnitude, average, etc.) is calculated for each set of data (e.g., for each panelist) from the enumerated values” (See Meravigilia ¶0037). Therefore, Examiner has appropriately ascertained panel data as representing data points associated with each panelist.

With respect to the 103 arguments, Applicant argues that Rowe does not disclose the amended limitation, “classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with complete or more complete data according to selected criterion, the more controlled group of panelists having maintained metering logic on all their declared meterable devices for a given time period, and the second category is associated with data that is not at least more complete according to the selected criterion or otherwise non-compliant” (See Remarks at pg. 16). However, Examiner notes that Meraviglia discloses the amended features.  Meraviglia’s disclosure recites that a non-complete panelist is a panelist who fails to properly maintain a metering logic on some or all their devices and a cross device panelist is a panelist who has successfully maintained a metering logic on all their devices. These registered devices by the cross-device panelists obtain device data for a particular time period. Therefore, Meraviglia’s disclosure is more than sufficient to teach, suggest, or encompass directed to “the more controlled group of panelists having maintained metering logic on all their declared meterable devices for a given time period, and the second category is associated with data that is not at least more complete according to the selected criterion or otherwise non-compliant.” See the following rejection: (Meraviglia: ¶0022-0023: When registration and meter software installation are successful, the media exposure and/or device usage data for the cross device panelist are collected and associated with the cross device panelist. A non-complete panelist a panelist of a single device panel that fails to download additional metering software (i.e. metering logic) to the previously nonpaneled devices, fail to complete registration for additional single device panels, etc.). A non-complete panelist has “missing devices,” which are devices that are not registered and do not have the metering software. See ¶0032-0034 where usage data is applicable to a time period or duration. Examiner notes that a cross-panelist who successfully maintains the metering software and has device data obtained is a more controlled group, whereas a non-panelist is a less controlled group.).

Also, with respect to the 103 arguments, Applicant argues that the cited references do not disclose “for a certain panelist of said plurality of panelists missing a device inventory data point, determining, based on the obtained data, which panelist device of said certain panelist is not metered, and determining a number of other panelists … that originally have a corresponding device inventory data point assigned and are otherwise similar to the certain panelist” (See Remarks at pg. 17). Specifically, Applicant argues that while Meraviglia recites that ““example provisioner also determines which devices does not appear in the panel data,” Meraviglia does not disclose or suggest which panelist device is not metered when a panelist has a missing device inventory data point” (See Remarks at pg. 17). However, Examiner respectfully disagrees. Meraviglia’s disclosure, in ¶0040-0044, a panelist has a registered PC but has not registered a smartphone for monitoring. Following the collection of panel data and determination of deficient smartphone data, the provisioner determines that the smartphone is unmetered and utilizes the PC panel data. Examiner notes that Meraviglia’s example of determining a smartphone as an unmetered device due to the missing panel data is more than sufficient to teach, suggest, or encompass directed to determining which panelist device is not metered when a panelist has a missing device inventory data point.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 13-14 recite a “data management module, classification module, ascription module, reporting module, calibration module, validation module”. These means (configurations) are not defined in the specification as to what these means would be, other than what functions they perform. For instance they could be hardware, software, a processor, and this is not defined in the specification. The Specification states “in case the arrangement 114 comprises several at least functionally connected devices, the modules may be executed by dedicated one or more devices or the execution may be shared, even with dynamic allocation, among multiple devices (e.g. in a cloud computing environment)” (Applicant’s Specification at pg. 18). There is no description as to what the “modules” might be, other than they might be software executed on one or more devices. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent claims 17-18 inherit the deficiencies of the independent claims and thus are similarly rejected. 

Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13 and 15 recite the limitation "…having maintained metering logic on all their declared meterable devices for a given time period." There is insufficient antecedent basis for this limitation in the claim. Additionally, scope of the claim is also indefinite because it’s not clear whether infringement would even occur in a scenario where there are zero meterable devices since the claim doesn’t appear to introduce or inherently require meterable devices.  For example, if a panelist declared zero meterable devices, would the clam be infringed, or does the claim require declaration of a plurality of meterable devices?

Claim limitations “data management module, classification module, ascription module, reporting module, calibration module, validation module” in Claims 13-14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the Applicant’s disclosure identifies that the modules “may be executed by dedicated one or more devices” (See Specification, pg. 18). Therefore, it is unclear if the modules disclose any corresponding structure and the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-11 and 14 depend on claims 1 and 13 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data management module, classification module, ascription module, reporting module, calibration module, validation module in claims 13-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 14 depends on Claim 13 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method recited in claims 1 and 3-11; the claimed system recited in claims 13-14 and the claimed computer program product recited in claim 15 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1 and 3-11. However, claims 13-14 are directed to a system, which lacks the necessary physical components (hardware) to constitute a machine or manufacture under § 101.  Specifically, the claimed system’s modules are capable of being embodied in a computer program per se. Claims 13-14 fail to recite any structure, hardware, or physical component that would render the system as a machine or article of manufacture.  Therefore, in accordance with a broadest reasonable interpretation, the claimed system can be interpreted by one of ordinary skill in the art as being drawn to software modules per se and therefore encompasses non-statutory subject matter.  Therefore, claims 13-14 fail to satisfy Step 1 because they are not directed to one of the eligible categories of subject matter.

In an accordance with Step 2A, Prong One, claims 1, 3-12 and 15, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist characterize at least device inventory, and where there is data associated with different panelists in terms of data points such that at least one panelist is associated with a missing data point, wherein said missing data point corresponds to a data point associated with at least one other panelist for which said data point is not missing,
classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with complete or more complete data according to selected criterion, the more controlled group of panelists having maintained metering logic on all their declared meterable devices for a given time period, and the second category is associated with data that is not at least more complete according to the selected criterion or otherwise non-compliant,
for a certain panelist of said plurality of panelists missing a device inventory data point, determining, based on the obtained data, which panelist device of said certain panelist is not metered, and determining a number of other panelists from the first category that originally have a corresponding device inventory data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion, 
completing the missing device inventory data point of the certain panelist, by ascribing traffic data to the non-metered device based on data of the corresponding device inventory data point of one or more of the determined other panelists, and
determining a digital deliverable to be distributed to a client system based on the data obtained and completed, where the digital deliverable is distributed to the client system for a system optimization or adjustment measure by the client system based on the determined digital deliverable comprising enhanced integrity with traffic data ascribed to a non-metered device.

The above-recited limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the recited claimed limitations set forth an arrangement where panelist data is analyzed to characterize demographic profile, behavior profiles and behavior events in panelist electronic devices which is a measure of user behaviors and interactions for business relation purposes. As an example, in ¶0004-0006 of the Applicant’s Specification, it is described that the claimed invention utilizes user behavior is metered and acquired to analyze the way people access and engage with digital services to support business and technological landscapes.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a “electronic arrangement preferably comprising a number of at least functionality connected servers;” “a system comprising a number of at least functionally connected servers” and “a computer program product embodied in a non-transitory carrier medium… executed on a computer”  for receiving/transmitting data (i.e. “obtaining data having regard to a plurality of panelists…;” etc.); and processing data (i.e. “classifying the obtained data into at least two categories…” “determining, based on the obtained data…;” “completing the missing data point…;” “determining a digital deliverable to be distributed to a client system based on the data obtained and completed…” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using an electronic arrangement, system and a computer program product to receive and process data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “electronic arrangement preferably comprising a number of at least functionality connected servers;” “a system comprising a number of at least functionally connected servers” and “a computer program product embodied in a non-transitory carrier medium… executed on a computer.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, “at least part of the devices of the arrangement 114 may reside in a cloud computing environment and be dynamically allocable therefrom. The terminals 104a, 104b, 104c, 104d, 104e, 104f may refer to mobile terminals 104a, 104b, 104f such as tablets, phablets, smartphones, cell phones, laptop computers 104d or desktop computers 104c, 104e for instance, but are not limited thereto” (See Specification at pg. 12). Also, it is noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the Applicant’s Specification and MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (United States Patent Application Publication, 2015/0363822, hereinafter referred to as Rowe) in view of Meraviglia (United States Patent Application Publication, 2015/0143396).

As per Claim 1, Rowe discloses a method for enhancing data integrity in connection with a digital panel study to be performed by an electronic arrangement comprising one or more servers, wherein the method comprises 

a)	obtaining data having regard to a plurality of panelists, wherein one or more data points associated with each panelist … and where there is data associated with different panelists in terms of data points such that at least one panelist is associated with a missing data point (Rowe: Fig. 3C, 4B and ¶0019 and 0072-0076: In a panel analysis program, data is obtained about the behavior of each member in the population. The checking engine checks the input data of the members and identifies missing data elements for each member (i.e. more and less complete data). See ¶0073 where sub-groups are characterized by a demographic profile.),

b)	classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with complete or more complete data according to selected criterion,… and the second category is associated with a less controlled group of panelists with data that is not at least more complete according to the selected criterion or otherwise non-compliant (Rowe: Fig. 3C, 4B and ¶0019 and 0072-0078: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine. The members with the missing data are partitioned into an exposed sub group that is compared in the model to a control sub-group to statistically identifying the similarity in data. The imputation model is established to account for missing data points to complete the recorded data.),

c)	determining a number of other panelists from the first category that originally have a corresponding … data point assigned and are otherwise similar to the certain panelist in terms of a number of other data points according to a selected criterion (Rowe: Fig. 3C, 4B and ¶0019 and 0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements. A number of these members are partitioned into sub-groups according to members that exhibit similar behavior data according to a threshold [criterion].), and 

d)	modeling a virtual panelist having data points assigned that are similar to the other data points and a further data point, based on data of the corresponding… data point of one or more of the determined other panelists (Rowe: Fig. 3C, 4B and ¶0019 and 0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine, where a number of these members are partitioned into sub-groups according to members that exhibit similar behavior data according to a threshold.), and

e)	determining a digital deliverable to be distributed to a client system based on the data obtained and completed, where the digital deliverable is distributed to the client system (Rowe: ¶0018, 0027, 0076-0077 and 0081-0083: The system has a predefined scope (in terms of a predefined time period) for statistically analyzing panelist data obtained from metered panelist media devices. This statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist. See ¶0077 where a data output engine distributes the results of the analysis (i.e. analysis by the data imputation models) to individuals. Examiner notes that the Applicant’s Specification describes “deliverables” as reports. Therefore, the results of the analysis reported to individual would constitute as a deliverable.).

Rowe does not explicitly disclose, however Meraviglia discloses:

a)	wherein one or more data points associated with each panelist characterize at least device inventory, and where there is data associated with different panelists in terms of data points such that at least one panelist is associated with a missing data point, wherein said missing data point corresponds to a data point associated with at least one other panelist for which said data point is not missing (Meraviglia: ¶0023 and 0031-0032: A non-complete panelist is a panelist that fails to properly complete the cross device panelist registration process after completing a cross device usage survey (e.g., when the panelist of the single device panel indicates usage of other devices but those devices are not registered (e.g., missing devices) [missing device inventory data]). A cross device panelist profile is still generated for the non-complete panelist of the single device panel by identifying another panelist with characteristics that match the non-complete panelist. Panel data, such as device usage and/or media exposure data from a panel(s) associated with a device type(s) of the non-paneled device(s) of the non-complete panelist, from the identified panelist is donated (e.g., copied, transferred, linked, etc.) from the match to the newly generated cross device panelist profile of the panelist of the single device panel. The missing device data of the non-complete panelist is donated by the matched cross device panelist. See data points in ¶0037);

b)	a more controlled group of panelists with complete or more complete data according to selected criterion, the more controlled group of panelists having maintained metering logic on all their declared meterable devices for a given time period (Meraviglia: ¶0022-0023: When registration and meter software installation are successful, the media exposure and/or device usage data for the cross-device panelist are collected and associated with the cross-device panelist. A non-complete panelist a panelist of a single device panel that fails to download additional metering software (i.e. metering logic) to the previously nonpaneled devices, fail to complete registration for additional single device panels, etc.). A non-complete panelist has “missing devices,” which are devices that are not registered and do not have the metering software. See ¶0032-0034 where usage data is applicable to a time period or duration. Examiner notes that a cross-panelist who successfully maintains the metering software and has device data obtained is a more controlled group, whereas a non-panelist is a less controlled group.).

c)	for a certain panelist of said plurality of panelists missing a device inventory data point, determining, based on the obtained data, which panelist device of said certain panelist is not metered, and determining a number of other panelists … that originally have a corresponding device inventory data point assigned and are otherwise similar to the certain panelist (Meraviglia: ¶0023 and 0031-0032: A non-complete panelist is a panelist that fails to properly complete the cross device panelist registration process after completing a cross device usage survey (e.g., when the panelist of the single device panel indicates usage of other devices but those devices are not registered (e.g., missing devices) [missing device inventory data]). A cross device panelist profile is still generated for the non-complete panelist of the single device panel by identifying another panelist with characteristics that match the non-complete panelist. Panel data, such as device usage and/or media exposure data from a panel(s) associated with a device type(s) of the non-paneled device(s) of the non-complete panelist, from the identified panelist is donated (e.g., copied, transferred, linked, etc.) from the match to the newly generated cross device panelist profile of the panelist of the single device panel. The missing device data of the non-complete panelist is donated by the matched cross device panelist. See ¶0044, where based on the collected panelist data it is determined whether the device for the panelist is unmetered. Based on this determination, a cross device panelist profile is generated as described above.);

d)	completing the missing device inventory data point of the certain panelist, by ascribing traffic data to the non-metered device based on data of the corresponding device inventory data point of one or more of the determined other panelists  (Meraviglia: ¶0023-0024 and 0031-0032: Panel data, such as device usage and/or media exposure data from a panel(s) associated with a device type(s) of the non-paneled device(s) of the non-complete panelist, from the identified panelist is donated ( e.g., copied, transferred, linked, etc.) from a matched newly generated cross device panelist profile that is similar to the panelist of the single device panel. The missing device data of the non-complete panelist is donated or completed by the matched cross device panelist. Examiner notes that the device usage (i.e. traffic data) is ascribed to the non-complete panelist by the matched cross device panelist.);

e)	where the digital deliverable is distributed to the client system for a system optimization or adjustment measure by the client system based on the determined digital deliverable comprising enhance integrity with traffic data (Meraviglia: ¶0069-0070 and ¶0083-0084: The panelist usage data is reported and transmitted. The metering method does not require additional metering software or proxy devices therefore the network bandwidth is conserved. For example, the amount of network traffic required to administer the cross-device usage surveys are miniscule and, thus, do not represent any additional strain on network bandwidth.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Meraviglia’s analysis of data completion of a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Meraviglia’s analysis of data completion of a virtual panel in Rowe would have served Rowe’s pursuit of implementing an analysis to predict missing data (See Rowe, ¶0019); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 15 recite limitations already addressed by the rejections of Claim 1; therefore, the same rejection applies. Additionally, Rowe discloses a system, preferably comprising a number of at least functionally connected servers and computer program product embodied in a non-transitory carrier medium comprising code means adapted, when executed on a computer (See ¶0021 for a system with connected servers. See also ¶0089-0091 for a computer program executed on a computer storage medium.).

As per Claim 3, Rowe in view of Meraviglia discloses the method of claim 1, comprising classifying the obtained data into at least two categories, wherein the first category is associated with a more controlled group of panelists with more complete data and the second category is associated with a less controlled group of panelists with less complete or otherwise uncompliant data, wherein the other panelists are determined solely from the first category (Rowe: Fig. 3C, 4B and ¶0018, 0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements for each member. The data processing engine may apply data imputation models to account for missing data identified by the engine. The members with the missing data are partitioned into an exposed sub group that is compared in the model to a control sub-group to statistically identifying the similarity in data. See ¶0018 that indicates the control subgroup consist of valid data which aids in enabling a valid statistical comparison between the exposed and control subgroups.).

As per Claim 4, Rowe in view of Meraviglia discloses the method of claim 1, wherein the data points include panelist profile data points indicative of at least one element selected from the group consisting of: demographic profile, device inventory profile, qualitative profile, and behavioral profile of the concerned panelist (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, data is obtained about the behavior of each member in the population. See ¶0073 where sub-groups are characterized by a demographic profile.).

As per Claim 5, Rowe in view of Meraviglia discloses the method of claim 1, wherein the data points include data points indicative of traffic or events involving one or more electronic devices associated with a panelist (Rowe: ¶0026-0027 and 0078: Electronic media devices associated with a panelist receive advertisement events and/or television programs, radio programs, and other media events which are metered to collect data points.).

As per Claim 6, Rowe in view of Meraviglia discloses the method of claim 1, wherein having regard to a panelist under scrutiny a composite model is established, wherein data indicative of known characteristics, and data indicative of probable characteristics obtained by the completion are combined into a common model (Rowe: ¶0027 and ¶0073-0078: A meter coupled to a panelist’s media device electronically records media exposure. An imputation model is established to account for missing data points to complete the recorded data. The completed data is augmented by the recorded data of media exposure in a model to analyze the behavioral characteristics of media exposure.).

As per Claim 7, Rowe in view of Meraviglia discloses the method of claim 1, wherein a number of virtual panelists are established based on the existing data of a panelist under scrutiny and data representing the originally missing data point of a corresponding number of other panelists considered most similar to the panelist under scrutiny (Rowe: Fig. 3C, 4B and ¶0072-0076: In a panel analysis program, a checking engine checks input data of the members and identifies missing data elements. A number of these members are partitioned into sub-groups according to members that exhibit similar behavior data according to a threshold.).

As per Claim 8, Rowe in view of Meraviglia discloses the method of claim 1, wherein the obtained data is subjected to activity validation (Rowe: ¶0018, 0027, 0076 and 0081-0083: The system has a predefined scope (in terms of a predefined time period) for statistically analyzing panelist data obtained from metered panelist media devices. This statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist. See also ¶0018 where the use of a control sub-group has monitored or detected activity to all a validation in a statistical comparison in panelists.).

Rowe does not explicitly disclose, however Meraviglia discloses determining which panelists should be selected for utilization of associated data, during a predetermined time period, wherein the data of panelists considered active during said time period or other past time span is utilized whereas the data of panelists considered passive during said time period is omitted (Meraviglia: ¶0070-0071: A matcher determines the cross device panelists for utilization based on the cross device panelist that most closely meets the match factor. See ¶0032-0033, where identified matches to donate data to complete missing data are panelist active during a usage time period or duration.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Meraviglia’s analysis of data completion of a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Meraviglia’s analysis of data completion of a virtual panel in Rowe would have served Rowe’s pursuit of implementing an analysis to predict missing data (See Rowe, ¶0019); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Rowe in view of Meraviglia discloses the method of claim 1, wherein to determine… corresponding data in a reporting dataset, a validity analysis is executed with a number of selected criteria (Rowe: ¶0018-0019 and 0076-0077 See also ¶0018-0019 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists based on the presences of specific product class data. See ¶0077 where the data output engine reports the results of the statistical comparison.).

Rowe does not explicitly disclose, however Meraviglia discloses wherein to determine which panelists are selected for utilization of corresponding data … a validity analysis is executed with a number of selected criteria (Meraviglia: ¶0070-0071: A matcher determines the cross-device panelists for utilization based on the cross-device panelist that most closely meets the match factor criteria. See ¶0032-0033, where identified matches to donate data to complete missing data are panelist active during a usage time period or duration.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Meraviglia’s analysis of data completion of a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Meraviglia’s analysis of data completion of a virtual panel in Rowe would have served Rowe’s pursuit of implementing an analysis to predict missing data (See Rowe, ¶0019); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Rowe in view of Meraviglia discloses the method of claim 1, wherein … utilization of corresponding data in a reporting dataset, a validity analysis is executed with a number of selected criteria (Rowe: ¶0018-0019 and 0076-0077 See also ¶0018-0019 where the use of a control sub-group have monitored or detected activity to all a validation in a statistical comparison in panelists based on the presences of specific product class data. See ¶0077 where the data output engine reports the results of the statistical comparison.).

Rowe does not explicitly disclose, however Meraviglia discloses determine which panelists are selected for utilization of corresponding data in a reporting dataset, a validity analysis is executed with a number of selected criteria, and wherein the criteria is based on at least one element selected from the group consisting of: probability of data validity (Meraviglia: ¶0070-0071: A matcher determines the cross device panelists for utilization based on the cross device panelist that most closely meets the match factor criteria. See ¶0054-0056, where the match factor is a calculated probability distance. See ¶0032-0033, where identified matches to donate data to complete missing data are panelist active during a usage time period or duration.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Meraviglia’s analysis of data completion of a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Meraviglia’s analysis of data completion of a virtual panel in Rowe would have served Rowe’s pursuit of implementing an analysis to predict missing data (See Rowe, ¶0019); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Rowe in view of Meraviglia discloses the system of claim 13, further comprising at least one element selected from the group consisting of: a reporting module configured to establish a digital deliverable based on the ascribed data a calibration module configured to weight panelist data according to a predefined weighting scheme, and a validation module configured to validate panelist data based on detected activity of the panelist and/or probability of the data (Rowe: ¶0018, 0027, 0076 and 0081-0083: The system has a predefined scope (in terms of time period and product of interest) for statistically analyzing panelist data received from metered panelist media devices. This statistical analysis delivers statistics. See ¶0076 where data imputation models complete missing data to analyze the panelist. See also ¶0018 where the use of a control sub-group has monitored or detected activity to all a validation in a statistical comparison in panelists See ¶0077 where a data output engine distributes the results of the analysis (i.e. analysis by the data imputation models) to individuals.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (United States Patent Application Publication, 2015/0363822, hereinafter referred to as Rowe) in view of Meraviglia (United States Patent Application Publication, 2015/0143396) in further view of Oliver et al. (United States Patent Application Publication, 2016/0086208, hereinafter referred to as Oliver).

As per Claim 11, Rowe in view of Meraviglia discloses the method of claims 1, 

Rowe does not explicitly disclose, however Oliver discloses comprising weighting or calibration of panelist data based on a preliminary study characterizing the population researched including at least portion of the panelists of said plurality (Oliver: ¶00030: Assigning weights to a plurality of panelists based on first estimated characteristics, selecting a subset of the panelists based on the weights, re-weighting the selected panelists based on second estimated characteristics, and generating a virtual panel including the selected panelists as virtual panelists, wherein data collected from the selected panelists for the virtual panel are to be assigned weights based on the re-weighting. Examiner notes that the weighting scheme calibrates the panelist data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Rowe with Oliver’s weighting scheme for generating a virtual panel because the references are analogous/compatible, since each is directed toward features of statistically analyzing virtual panelists, and because incorporating with Oliver’s weighting scheme for generating a virtual panel in Rowe would have served Rowe’s pursuit of identifying panel sub-groups of similar characteristics (See Rowe, ¶0073); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rowe (US 2013/0347016): The method involves receiving TV broadcast information which identifies a current status of a TV (116) in a household (180) and an associated timestamp, from a TV metering device (105). The TV panelist status information is received from login/logout devices (119-1,119-2). A viewership status of the panelist and an associated timestamp are identified. The TV broadcast information is correlated with the status information based on the respective timestamps, to determine a relationship between the TV panelist and a respective TV program currently broadcasted by the TV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683